Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1 lines 26-27, there is no clear antecedent basis for "the outermsot circumferential groove".  Which outermost circumferential groove?
	Claim 7 describes "lug groove".  It is unclear if this is the lug groove of claim 6 or an additional lug groove.
3)	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4)	Claims 1-11 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Cluzel (US 5,738,740) in view of Miyake (US 2005/0230020), Okabe (JP 5,029,787 B1), Maehara (US 2012/0241061) and Delebeeq et al (US 2012/0097307).
US 2014/0326375 is an English language equivalent to JP 5,029,787 B1.
JP 5,029,787 (published 09-2012) is available as prior art under 35 USC102(a).

Cluzel discloses a pneumatic tire for heavy load vehicle comprising a tread, protective ply 35, narrow cross belt 34, circumferential reinforcing layer 33, wide cross belt 32 and triangulation ply 31.  The cross belts 34, 32 have a belt angle of 10 to 45 degrees with respect to the circumferential direction.  The angle of metal cables of cross belt 34 is opposite of the angle of metal cables of cross belt 32.  The circumferential reinforcing layer 33 has a belt angle of plus / minus 2.5 degrees with respect to the circumferential direction.  The width L34, L32 of the cross belts 32, 34 is greater than or equal to 80% width S0 (carcass).  The width L33 of the circumferential reinforcing layer 33 is greater than or equal to 70% width S0 (carcass).  The tire has an aspect ratio of less than or equal to 60%.  Cluzel discloses an example tire (size 495/45R22.5) wherein:
width L1 (tread) = 430 mm;
width L35 (protective ply) = 325 mm;
width L34 (narrow cross belt) = 400 mm
width L33 (circumferential reinforcing layer) = 350 mm;
width L32 (wide cross belt) = 416 mm;
width L31 (triangulation ply) = 408 mm;
width S0 (carcass) = 479 mm;
tire section width SW = 495 mm.
   
In Cluzel's example tire, the width L33 of the circumferential reinforcing layer is 81% of the tread width [350 mm / 430 mm x 100% = 81%]. The tire has improved endurance of the crown reinforcement (belt).  Cluzel is silent as to the tread comprising grooves.
	As claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Cluzel's heavy load pneumatic tire with at least three circumferential grooves and to provide the outermost circumferential main grooves such that the under groove gauge UDsh (depth between bottom of outermost circumferential groove and surface of belt) is greater than or equal to 20% of the groove depth Dsh of the outermost circumferential groove (claim 1) and to provide the circumferential main groove nearest the tire equatorial plane such that the under groove gauge UDcc (depth between bottom of the circumferential groove nearest the tire equatorial plane and surface of belt) is greater than or equal to 15% of the groove depth Dcc of the circumferential main groove nearest the tire equatorial plane (claim 2) since (1) Miyake teaches providing a plurality of circumferential grooves (e.g. four circumferential main grooves) in a heavy load pneumatic tire such that the groove depth of the main circumferential grooves is
10 to 20 mm [paragraph 32]; one of ordinary skill in the art readily appreciating that circumferential grooves improve wet performance of the tire, (2) Okabe teaches providing a tread of a pneumatic heavy load tire with a plurality of circumferential grooves (e.g. six circumferential grooves); one of ordinary skill in the art readily appreciating that circumferential grooves improve wet performance of the tire and (3) Okabe teaches that normally in heavy duty pneumatic tires (heavy load pneumatic tires) the groove bottom gauge is normally 4 mm to 8 mm [FIGURES 1, 4, paragraph 52 of US 2014/0326375, which is an English language equivalent of JP 5,029,787 (published 09-2012)].  When the groove bottom gauge is 4 mm (falling within the range of 4 to 8 mm disclosed by Okabe) and the groove depth is 20 mm (falling within the range of 10 to 20 mm disclosed by Miyake), then the groove bottom gauge is 20% of the groove depth [4 mm / 20 mm x 100% = 20%].  This value of 20% falls within the claimed range of greater than or equal to 20% for claim 1 and falls within the claimed range of greater than or greater than 15% for claim 2.  When the groove bottom gauge is 4 mm (falling within the range of 4 to 8 mm disclosed by Okabe) and the groove depth is 18 mm (falling within the range of 10 to 20 mm disclosed by Miyake), then the groove bottom gauge is 22% of the groove depth [4 mm / 18 mm x 100% = 22%].  This value of 22% falls within the claimed range of greater than or equal to 20% for claim 1 and falls within the claimed range of greater than or equal to 15% for claim 2.  It is noted that Okabe [FIGURE 1] illustrates the groove bottom gauge for the outermost circumferential main grooves and the circumferential main groove nearest the tire equatorial plane as being about the same.  Thus, Okabe teaches that the tread of a heavy load pneumatic tire, which like that of Cluzel has a belt structure comprising a radially outer belt cover layer, a circumferential reinforcing layer between a pair of cross belts and a radially inner high angle belt, should be provided with circumferential grooves such that the circumferential grooves have a groove depth and the tread has a groove bottom gauge (one of ordinary skill in the art readily appreciating that circumferential grooves improve wet performance of the tire); Okabe teaches that the groove bottom gauge t for a heavy load pneumatic tire is normally 4 to 8 mm (the groove bottom gauge preventing exposure of the belt during buffing of a worn tire to be retreaded); and Miyake teaches providing circumferential grooves in a heavy load pneumatic tire such that the groove depth of the circumferential grooves is 10 to 20 mm (one of ordinary skill in the art readily appreciating that circumferential grooves improve wet performance of the tire).  The predicted and expected benefit of using a depth of 20 mm for the circumferential grooves is improved wet performance.  Since Cluzel's tire is a heavy load pneumatic tire, there is ample suggestion to use a groove bottom gauge of 4 to 8 mm, which is normally used for heavy load pneumatic tires.  All heavy load pneumatic tires having a groove depth and a groove bottom gauge necessarily define a ratio of UDsh/Dsh.  One of ordinary skill in the art would have no difficulty in understanding that the relationship between groove bottom gauge UDsh and groove depth Dsh is as follows: groove bottom gauge UDsh + groove depth Dsh = tread thickness.
With respect to lug groove (claim 1), it would have been obvious to one of ordinary skill in the art to provide Cluzel’s heavy load tire such that the shoulder land portions have a lug groove opening to a buttress portion where a straight line L3 is drawn joining a groove bottom of the outermost circumferential main groove and an opening end portion of the lug groove when viewed as a cross-section from a tire meridian direction, all belt plies constituting the belt layer are on an inner side in the tire radial direction from the straight line L3 since (1) Maehara teaches providing a heavy duty (heavy load) pneumatic tire with a block pattern to increase traction in wet conditions and snow conditions (paragraph 2) wherein (A) the shoulder blocks are separated by shoulder axial grooves 7C (lug grooves) [FIGURE 1], (B) a tie bar 16C (raised bottom portion) is provided in each shoulder axial groove 7C (lug groove) to prevent heel and toe wear [FIGURE 2, paragraph 97], (C) a depth of a first end of the shoulder axial groove 7C (lug groove) connecting to a shoulder circumferential groove is less than a depth of a second end of the shoulder axial groove 7C (lug groove) outermost in the tire width direction and a depth of the tie bar 16C (raised bottom portion) is less than the depths of the end portions of the shoulder axial groove 7C (lug groove) [FIGURE 2, paragraphs 71, 97-100], (D) the depth of the second end of the shoulder axial groove 7C (lug groove) outermost in the tire width direction is substantially the same as the depth of the circumferential grooves [FIGURE 2] and (2) Okabe [FIGURE 1] discloses providing circumferential grooves in a tread of a heavy load pneumatic tire such that where upon a straight line L3' parallel to a tire rotational axis is drawn joining a groove bottom of the outermost circumferential grooves, all belt plies constituting the belt layer are on an inner side in the tire radial direction from the straight line L3'.  It is noted that this straight line L3' is the same as the claimed straight line L3 when the lug groove opening at the buttress and the outermost circumferential grooves have the same depth.  
Delebeeq et al discloses a heavy load pneumatic tire having a size such as 315/70R22.5 comprising a carcass and a belt comprising working crown layers 41, 43 (belt layers 41, 43) and circumferential reinforcing layer 42.  The first working layer 41 (belt ply 41) comprises inextensible reinforcing elements oriented at an angle of 10 to 45 degrees with respect to the circumferential direction.  The second working layer 43 (belt ply 43) comprises inextensible reinforcing elements oriented at an angle of 10 to 45 degrees with respect to the circumferential direction.  The inextensible reinforcing elements of the first working layer 41 (first belt ply 41) cross the inextensible reinforcing elements of the second working layer 43 (belt ply 43).  The circumferential reinforcing layer 42 comprises circumferential reinforcement  elements oriented at + 2.5 degrees with respect to the circumferential direction.  Delebeeq et al discloses providing the circumferential reinforcing layer 42 between a radially outer belt layer 43 and a radially inner belt layer 41.  Delebeeq et al illustrates the tread as comprising circumferential grooves [FIGURE 1].  Delebeeq et al teaches that the ratio of the thickness “l12” [Gsh] at the shoulder end to the thickness “115” [Gcc] at the median plane [equatorial plane] is greater than 120% such as 124% [FIGURE 2, abstract, paragraphs 29, 105].  In short, the thickness [“Gsh”] of the crown block at the shoulder end is greater than 120% of the thickness [Gcc] of the crown block at the median plane.
With respect to Gsh > 110% Gcc (claim 1), it would have been obvious to one of ordinary skill in the art to provide Cluzel's heavy load pneumatic tire such that Gsh is at least 110% of Gcc since Delebeeq et al teaches providing a heavy load pneumatic tire having improved endurance performance such that that the ratio of the thickness “l12” [Gsh] at the shoulder end to the thickness “115” [Gcc] at the median plane [equatorial plane] is greater than 120% such as 124% [FIGURE 2, abstract, paragraphs 29, 105]. 
As to claims 3-6, the following comments are made:  When Cluzel's heavy load tire is provided with circumferential grooves as per Okabe and shoulder lug grooves Maehara, then the resulting tire satisfies the limitations set forth in claims 3-6.
As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Cluzel's heavy load tire such that Drg = 70 to 110% of Dsh plus UDsh since
(1) Miyake teaches providing circumferential grooves with a depth of 10 to 20 mm,
(2) Okabe teaches using a groove bottom gauge of 4 to 8 mm and (3) Maehara teaches that the depth of the second end of the shoulder axial groove 7C (lug groove) outermost in the tire width direction is substantially the same as the depth of the circumferential grooves [FIGURE 2].  It is noted that 20 mm / (4 mm + 20 mm) x 100% = 83% and that 83% falls within the claimed range of 70 to 100%.
As to claim 8, Cluzel discloses an example tire wherein the width L33 of the circumferential reinforcing layer 33 is 81% of the tread width [350 mm / 430 mm x 100% = 81%].  This value of 81% falls within 70 to 90%.
As to claims 9-11, it would have been obvious to one of ordinary skill in the art to provide the circumferential reinforcing layer 33 of Cluzel’s pneumatic heavy load tire with cords as set forth in claims 9-11 since Okabe teaches using such cords for a circumferential reinforcing layer of a pneumatic heavy load tire in order to improve durability of the circumferential reinforcing layer [paragraphs 11-13, 41-42 of US 2014/0326375, which is an English language equivalent of JP 5,029,787 (published 09-2012)].  
As to claims 16 and 17, Cluzel teaches providing the pneumatic heavy load tire with a triangulation ply 31 [large angle belt] having reinforcing elements inclined at 65 degrees with respect to the circumferential direction wherein, in the example tire, the triangulation ply 31 [large angle belt] has a width = 102% of the width of the narrow cross belt 34 [408 mm/ 400 mm x 100% = 102%].  The value of 65 degrees falls within the claimed range of 45 to 70 degrees (claim 17).  The value of 102% falls within the claimed range of 85-105% (claim 18). 
As to claim 18, Cluzel discloses providing the circumferential reinforcing layer 33 on the inner side of the narrower cross belt 34 [FIGURES 1-2] and, in an example, discloses width L34 [“width Wb3"] of the narrower cross belt = 400 mm and the width L33 of the circumferential reinforcing layer = 350 mm.  Therefore, the distance S = (400 mm - 350 mm) / 2 =  25 mm and the ratio S/Wb3 = 25 mm / 400 mm = 0.0625.  This value of 0.0625 falls within the claimed range of 0.03 to 0.12. 
As to claim 19, Cluzel discloses an aspect ratio of 45% (tire size 495/45R22.5).  This value of 45% falls within the claimed range of 70% or less.
5)	Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cluzel (US 5,738,740) in view of Miyake (US 2005/0230020), Okabe (JP 5,029,787 B1), Maehara (US 2012/0241061 and Delebeeq et al (US 2012/0097307) as applied above and further in view of Suzuki et al (US 2009/0277557).
As to claims 12-15, it would have been obvious to provide Cluzel's pneumatic heavy load tire with stress relief rubber and end portion relief rubber as set forth in claims 12-15 since Suzuki et al suggests providing a pneumatic heavy load tire, which like that of Cluzel has cross belt layers and a circumferential reinforcing layer, such that the tire comprises stress relief rubber 7 and end portion relief rubber 8 as shown in FIGURE 2 wherein 100% modulus (stress relief rubber) = 60-90% of 100% modulus covering rubber of cross belt layers and 100% modulus (stress relief rubber) = 4.0 to 5.5 MPa so that fatigue rupture at an edge portion of the circumferential reinforcing layer is inhibited and separation at edge portions of cross belt layer is inhibited [paragraphs 1, 28, 34, 36]. 
6)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7)	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,821,779.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application reads on claim 5 (dependent on claim 1) of US Patent 10,821,779.  It is noted that, in application 14/434,748 now US 10.821,779, dependent claim 6 (directed to the subject matter regarding line L3) was rejoined with allowable claim 1.  See office action dated 1-9-20 in application 14/434,748.
Remarks
8)	The remaining references are of interest.       
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN D MAKI/
Primary Examiner, Art Unit 1747
September 24, 2024